DETAILED ACTION
In response to communication filed on 9/6/2019.
Claims 1-11 are pending.
Claims 1-11 are rejected.
Claims 5,6 and 10 are objected to for having allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/6/2019 and 2/3/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 1 and 11, and their dependents by virtue of dependency, the limitation “the predetermined threshold is set by a ratio between a first transmission time interval and a second transmission time interval supported by the first terminal” is indefinite because it is unclear to what the ratio is between the two time intervals that determines the predetermined threshold.  The specifications note that a threshold can be determined according to a number of UEs that support a shortened TTI or UEs incapable of supporting the shortened TTI [paragraphs 0164-0165] or the value of the threshold is adjusted according to the ratio between lengths of TTIs [paragraph 0176].  
	Regarding claim 6, the limitation “when the first transmission time interval is half of the first transmission time interval” is indefinite because it is unclear to what the first time interval supposed to comprise of when it can be half of what it is.
Claim 6 recites the limitation "the threshold for the first transmission time interval".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the number of blind decoding times for receiving the reference signal".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the number of terminals of a first terminal group".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the number of terminals of the second terminal group".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the limitation “the first terminal group and the second terminal group are classified to whether the terminal supports the second transmission interval” is indefinite because it is unclear to the terminal is the first terminal or a new terminal.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1-3,7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US Pub. 2017/0019886)(P1 hereafter) in view of Lee et al. (US Pub. 2020/0305129)(L1 hereafter).

Regarding claims 1 and 11, P1 teaches a first terminal [refer Fig. 8; 115-e] performing sidelink communication in a wireless communication system [refer Fig. 2; 210, 205], the first terminal comprising: 
a transceiver [refer Fig. 8; 835] for transmitting and receiving a radio signal [paragraph 0101]; and 
a processor [refer Fig. 8; 805] functionally connected to the transceiver [refer Fig. 8; 845], the processor is configured to receive a reference signal from a second terminal [refer Fig. 8; 115-f](a receiving UE may receive data and reference signals from a transmitting UE)[paragraph 0063], 
calculate a measurement value by using the received reference signal [paragraph 0075], determine whether the calculated measurement value is equal to or smaller than a predetermined threshold (i.e. below quality threshold)(sidelink connections are based in part on the synchronization or discovery signal and a desired mobile device communication is based upon a link quality being above a threshold (i.e. minimum RSSI) in order to make sure a device meets a criterion for using communication using a first duration TTI)[paragraph 0098], and 
transmit, to the second terminal, a signal generated using a resource through which the reference signal is received [paragraph 0076] when the calculated measurement value is equal to or smaller than the predetermined threshold (based on the D2D link quality, it can be determined whether low latency D2D operation will be suitable for the links and can be activated if the desired thresholds 
However P1 fails to disclose that the predetermined threshold is set by a ratio (i.e. relationship) between a first transmission time interval and a second transmission time interval supported by the first terminal.
L1 teaches determining a number of available resources within a short TTI which can be used to determine whether a wireless unit monitors a particular search space [paragraph 0221], the threshold can be determined as a function of sTTI length and are dynamically indicated [paragraph 0223].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of P1 for determining sidelink communications based upon measured link quality to incorporate a predetermined threshold for resources for short TTI as taught by L1.  One would be motivated to do so to provide a means of identifying the number of sTTI resources for downlink transmissions [refer L1; paragraph 0225].

Regarding claim 2, P1 teaches the reference signal is received by performing monitoring according to the first transmission time interval by the terminal [paragraph 0044].  

Regarding claim 3, P1 teaches the first transmission time interval is a time interval corresponding to one subframe (TTIs having a duration of a subframe)[paragraph 0057], and the second transmission time interval is a time interval shorter than one subframe (low latency operations use a different TTI, such as a symbol period or a slot, i.e. half of a subframe)[paragraph 0057].  



Regarding claim 8, P1 teaches the measurement value is at least one of a Reference Signal Strength Indicator (RSSI) or a Reference Signal Received Power (RSRP)[paragraph 0049].  

Regarding claim 9, P1 fails to disclose the resource is included in resource candidates for transmission of the signal (low latency physical uplink shared channel has the same mapping as sidelink shared channel resource block allocation that are scheduled for D2D traffic)[paragraph 0047].  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over P1 in view of L1, as applied to claim 1, in further view of Koskinen et al. (US Pub. 2015/0319655)(K1 hereafter).

Regarding claim 4, P1 teaches receiving, from a base station, sidelink configuration information including the predetermined threshold through higher layer signaling [paragraph 0068].
However P1 fails to disclose sidelink configuration information including the predetermined threshold.  
	K1 a network can configure a user equipment with different types of thresholds having different measurement quantities [paragraph 0016].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of P1 to incorporate a network configuring a user equipment with a particular threshold type for a particular measurement quantity as taught by K1.  One would be motivated to do so to provide enhanced predictability of user equipment operation [refer K1; paragraph 0042].

Allowable Subject Matter
Claims 5,6 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the predetermined threshold for using a second transmission time interval is set to a value acquired by subtracting a log value of the ratio between the first transmission time interval and the second transmission time interval from a threshold configured for the second transmission time interval, as indicated in claim 5, and 
a number of blind decoding times for receiving the reference signal is set according to a ratio between the number of terminals of a first terminal group and the number of terminals of the second terminal group in a cell to which the first terminal and the second terminal belong, and the first terminal group and the second terminal group are classified according to whether the terminal supports the second transmission time interval, as indicated in claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Khoryaev et al. (US Pub. 2019/0174547) discloses determining RAT specific channel loading by using RSRP measurements over sidelink control or shared channels in comparison with a RSRP threshold [paragraph 0122].
Thangarasa et al. (US Pub. 2016/0249307) discloses detecting coverage scenario for a D2D UE by performing measurements on other UEs and determining whether the measurements are below corresponding threshold values [paragraph 0034].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412